Citation Nr: 0429059	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-14 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, secondary to service-connected arthritis of the 
right ankle, postoperative.  

2.  Entitlement to service connection for hepatitis with 
liver damage.  

3.  Entitlement to service connection for residuals of a left 
elbow injury.  

4.  Entitlement to a disability rating in excess of 20 
percent for arthritis of the right ankle, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue of entitlement to service connection for residuals 
of a left elbow injury has not been certified for appellate 
consideration.  However, the file shows that the issue has 
been developed for appellate review.  Service connection for 
a left elbow condition was denied in a rating decision sent 
to the veteran on April 29, 2003.  Service connection for a 
left elbow condition was again denied in a rating decision 
sent to the veteran on June 27, 2003.  The notice of 
disagreement was received in July 2003.  The statement of the 
case was issued in September 2003.  In a statement received 
on June 17, 2004, the veteran expressed his desire to appeal 
the decision dated in June 2003, denying service connection 
for his left elbow.  Liberally construed, the June 2004 
statement is a timely appeal of the June 2003 decision.  
Thus, the Board will take jurisdiction of the perfected 
appeal.  The issue will be remanded to the RO for 
certification and to provide the local representative an 
opportunity to make a presentation on the veteran's behalf.  

In a statement dated in August 1994, the veteran reported 
receiving disability income from the Social Security 
Administration (SSA).  In an income and net worth statement, 
submitted in April 1999, the veteran, age 49, reported Social 
Security income.  The file contains a letter from SSA, dated 
in March 2000, which indicates the veteran is receiving 
payments.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are SSA records, it must obtain and consider them.  
See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask SSA for a complete 
copy of the veteran's medical records.  

 3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC. 
An appropriate period of time should be 
allowed for response.  

4.  Subsequently, the case should be 
returned to the Board, if in order.  The 
representative should be given an 
opportunity to make a presentation on the 
veteran's behalf, especially regarding the 
claim for service connection for residuals 
of a left elbow injury.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




